Ex. 10.3

JANUS LONG TERM INCENTIVE AWARD (“LTI”) ACCEPTANCE FORM

[Name]
[Address]
[City, State ZIP]

With the full execution of this LTI Acceptance Form, the Company grants to
[Name] (“you” or “Grantee/Participant”), effective as of February 2, 2007 (the
“Grant Date”), a [Restricted Stock Award, Non-Qualified Stock Option Award and
Mutual Fund Unit Award] (the “LTI Award[s]”) as described below, subject to the
attached Company [Plan(s)] and the attached [Appendix/Appendices].

Restricted Stock Award — see Terms of Restricted Stock Award attached as
Appendix A

Number of Shares Granted:

[RSA shares]

Share Withholding Election to cover taxes (Please initial one of the following):

1.             Minimum Tax Withholding Rate

2.             Maximum Tax Withholding Rate

3.             Opt Out of Share Withholding Program

(See Share Withholding Section 4 of Appendix A)

 

 

Non-Qualified Stock Option Award — see Terms of Non-Qualified Stock Option Award
attached as Appendix [B]

Number of Shares Granted:

[Option shares]

Option or Exercise Price:

[Exercise Price]

Expiration Date (7 year term):

[Expiration Date]

(must exercise before the Expiration Date)

 

Mutual Fund Unit Award — see Terms of Mutual Fund Unit Award attached as
Appendix [C]

Value on Grant Date:

[$MFA Value]

 

a.             Except as otherwise provided herein, in the Plan[s] and/or any
applicable written employment or severance agreement, the LTI Award[s] will
become vested and no longer subject to restriction on the vesting dates and in
the amounts indicated below, provided that you are providing Services (as
defined in the attached [Appendix/Appendices]) to the Company or one of its
Consolidated Subsidiaries [and subject to the satisfaction of applicable Section
162(m) performance criteria, if any, as established by the Janus Capital Group
Inc. Compensation Committee (the “Committee”)].  However, in the event that a
vesting date occurs on a day when the New York Stock Exchange is closed, then
such vesting date will occur on the next business day.

Date First Exercisable

 

Percentage 
Vesting

February 1, 2008

 

25%

February 1, 2009

 

25%

February 1, 2010

 

25%

February 1, 2011

 

25%

 


--------------------------------------------------------------------------------


b.             The vesting schedule set forth in (a) above is subject to the
following performance accelerated vesting schedule based on the change in the
Company’s full year adjusted diluted earnings per share* (as calculated by the
Company):

Change in EPS Result

 

Total Vesting% Per Year,
Including Section (a)

 

Incremental Vesting%
Above Section (a)

Negative up to 10%

 

25%

 

-0-

10.1 – 15%

 

30%

 

+5%

15.1 – 20%

 

35%

 

+10%

20.1 – 25%

 

40%

 

+15%

25.1 – 50%

 

45%

 

+20%

> 50%

 

50%

 

+25%

*As presented in the Company’s annual earnings release after review by the
Company’s Audit Committee, but subject to the following adjustment:  when
calculating earnings per share growth, any positive effect or impact on the
Company’s earnings directly arising from the final vesting event (roll-off) of
the April 2002 grant of Class E shares (as converted to Company Stock on March
12, 2003) will be excluded from such calculations.

c.             Notwithstanding the provisions of (a) and (b) above, if there is
a Change of Control or if Grantee/Participant has a Termination of Affiliation
with the Company due to Retirement (subject to tax withholding prior to
termination), death or Disability, the LTI Award(s) shall vest in full.  Except
as provided herein, in the event that Grantee/Participant has a Termination of
Affiliation, any portion of the LTI Award(s) that is unvested, and any of
Grantee/Participant’s rights hereunder, shall be terminated, cancelled and
forfeited effective immediately upon such Termination of Affiliation.

d.             In accordance with the Plan[s], the Committee may, in its sole
discretion, accelerate the vesting of all or a portion of the LTI Award[s] or
waive any or all of the terms and conditions applicable to this LTI Acceptance
Form or the attached [Appendix/Appendices].

e.             Capitalized terms used but not defined in this LTI Acceptance
Form have the meaning specified in the Plan[s] and/or in the attached
[Appendix/Appendices].

By executing this LTI Acceptance Form, you indicate your acceptance of the LTI
Award[s] set forth above and agree to be bound by the terms, conditions and
provisions set forth in the LTI Acceptance Form, the attached
[Appendix/Appendices] and the Company Plan[s], all of which are incorporated by
reference herein and are an integral part of this LTI Acceptance Form.  Please
sign and return this LTI Acceptance Form to the Assistant Corporate Secretary’s
Office in the envelope provided within sixty (60) days after the Company’s
mailing of this LTI Acceptance Form to you.  In the event you fail to return the
executed original within sixty (60) days, the Company reserves the right to
unilaterally (without your consent) terminate and forfeit the LTI Award[s],
suspend or forfeit any vesting event arising from the LTI Award[s], and/or
revoke this LTI Acceptance Form and the rights set forth in the attached
[Appendix/Appendices].

2


--------------------------------------------------------------------------------


 

This LTI Acceptance Form may be executed in counterparts, which together shall
constitute one and the same original.  This LTI Acceptance Form may be executed
by the exchange of facsimile signature pages, provided that by doing so the
Grantee/Participant agrees to provide an original signature as soon thereafter
as possible.

ACCEPTED AND AGREED TO AS OF THE GRANT DATE:

 

 

 

 

 

GRANTEE/PARTICIPANT:

 

 

 

 

 

 

 

 

[Name]

 

 

 

 

 

 

 

 

JANUS CAPITAL GROUP INC.

 

 

 

 

 

By:

 

 

 

 

By:  Curt R. Foust

 

 

 

Title:  Assistant Corporate Secretary

 

 

 

3


--------------------------------------------------------------------------------


JANUS CAPITAL GROUP INC.

DESIGNATION OF BENEFICIARY

Subject to the terms of the Company’s Plan[s], and in connection with my
previously granted long-term incentive awards granted under the Plan[s],
revoking any previous designation in connection with any previous award under
the Plan[s] which may be inconsistent herewith, I hereby designate:

 

(Beneficiary/Trust Name and Relationship)

 

 

Address

 

as my beneficiary to receive upon my death the balance, if any, of my entire
previously granted long-term incentive awards, if any, under the Plan[s] and the
LTI Award[s].  This designation of beneficiary shall be binding upon my estate
and upon my heirs and legatees, and the Company may rely hereon without further
authorization from any representative of my estate or any other persons and
without inquiring into the terms of my Last Will and Testament or any Codicil
thereto.  If the beneficiary designated hereinabove shall have predeceased me or
if the trust is revoked, then I direct that, upon my death, my estate shall
become the beneficiary of all my previously granted long-term incentive awards
under the Plan[s] to the extent permitted by, and in accordance with the terms
and conditions of the Plan[s] and the LTI Award[s].  I reserve the right to
change, in writing, this designation of beneficiary at any time, and I
understand that this designation shall not become effective until received by
the Company’s Corporate Secretary.

I have executed this Designation of Beneficiary this      day of
                                     , 2007.

 

 



[Name]

 

4


--------------------------------------------------------------------------------


APPENDIX A — TERMS OF RESTRICTED STOCK AWARD


1.               GRANT OF RESTRICTED STOCK AWARD.


SUBJECT TO THE PROVISIONS OF THIS APPENDIX, THE LTI ACCEPTANCE FORM AND THE
COMPANY’S [1998 LONG TERM INCENTIVE STOCK PLAN, 2005 LONG TERM INCENTIVE STOCK
PLAN], AS MAY BE AMENDED FROM TIME TO TIME (THE “PLAN”), THE COMPANY HEREBY
GRANTS TO THE GRANTEE THE NUMBER OF RESTRICTED SHARES OF COMMON STOCK OF THE
COMPANY, PAR VALUE $.01 PER SHARE (“COMMON STOCK”) IDENTIFIED UNDER THE
RESTRICTED STOCK AWARD SECTION OF THE ATTACHED LTI ACCEPTANCE FORM (THE
“RESTRICTED STOCK”).


2.               NO RIGHT TO CONTINUED EMPLOYMENT.


NOTHING IN THIS APPENDIX OR THE PLAN SHALL CONFER UPON GRANTEE ANY RIGHT TO
CONTINUE PROVIDING SERVICES TO, OR BE IN THE EMPLOY OF, THE COMPANY OR ANY OF
ITS CONSOLIDATED SUBSIDIARIES OR INTERFERE IN ANY WAY WITH THE RIGHT OF THE
COMPANY OR ANY SUCH CONSOLIDATED SUBSIDIARY TO TERMINATE GRANTEE’S ASSOCIATION
OR EMPLOYMENT AT ANY TIME.

3.               Unfair Interference.


DURING GRANTEE’S EMPLOYMENT WITH THE COMPANY OR ANY CONSOLIDATED SUBSIDIARY AND
DURING THE TWELVE MONTHS AFTER TERMINATION OF AFFILIATION, GRANTEE SHALL NOT:
(I) KNOWINGLY AND DIRECTLY SOLICIT, HIRE OR ATTEMPT TO HIRE, OR ASSIST ANOTHER
IN SOLICITING, HIRING OR ATTEMPTING TO HIRE, ON BEHALF OF ANY COMPETITIVE
BUSINESS, ANY PERSON WHO IS AN EMPLOYEE OR CONTRACTOR OF THE COMPANY OR ANY
CONSOLIDATED SUBSIDIARY; OR (II) KNOWINGLY AND DIRECTLY DIVERT, ATTEMPT TO
DIVERT, OR SOLICIT, OR ASSIST ANOTHER IN DIVERTING, ATTEMPTING TO DIVERT OR
SOLICITING, THE CUSTOMER BUSINESS OF ANY PROTECTED CLIENT ON BEHALF OF A
COMPETITIVE BUSINESS.  FOR PURPOSES OF THIS SECTION, “COMPETITIVE BUSINESS”
MEANS ANY BUSINESS THAT PROVIDES INVESTMENT ADVISORY OR INVESTMENT MANAGEMENT
SERVICES OR RELATED SERVICES; AND “PROTECTED CLIENT” SHALL MEAN ANY PERSON OR
ENTITY TO WHOM THE COMPANY OR ANY CONSOLIDATED SUBSIDIARY PROVIDED INVESTMENT
ADVISORY OR INVESTMENT MANAGEMENT SERVICES AT ANY POINT DURING THE SIX MONTHS
PRECEDING GRANTEE’S TERMINATION OF AFFILIATION.

4.               Share Withholding Program.


IN CONNECTION WITH SECTION 11 (PERTAINING TO THE WITHHOLDING OF TAXES), THE
COMPANY HEREBY OFFERS GRANTEE THE OPPORTUNITY TO PARTICIPATE IN THE JANUS SHARE
WITHHOLDING PROGRAM (THE “PROGRAM”) AS MORE FULLY DESCRIBED IN EXHIBIT A
ATTACHED HERETO.  THE PROGRAM IS VOLUNTARY.  HOWEVER, IF GRANTEE OPTS OUT OF THE
PROGRAM, GRANTEE WILL BE REQUIRED TO PAY THE COMPANY THE MINIMUM WITHHOLDING
AMOUNT ON OR BEFORE EACH VESTING DATE.  GRANTEE’S ELECTION, IF ANY, UNDER #1 OR
#2 OF THE RESTRICTED STOCK AWARD SECTION OF THE LTI ACCEPTANCE FORM WILL
INDICATE GRANTEE’S ACCEPTANCE OF THE TERMS SET FORTH IN EXHIBIT A AND WILL
REVOKE ANY PREVIOUS PROGRAM ELECTION IN CONNECTION WITH A RESTRICTED STOCK AWARD
WHICH MAY BE INCONSISTENT HEREWITH.

i


--------------------------------------------------------------------------------



 


5.               ISSUANCE OF SHARES.


SUBJECT TO SECTION 11 (PERTAINING TO THE WITHHOLDING OF TAXES), AS SOON AS
PRACTICABLE AFTER EACH VESTING EVENT UNDER SUBSECTION[S] (A) [AND (B)] OF THE
LTI ACCEPTANCE FORM, OR IF GRANTEE HAD A TERMINATION OF AFFILIATION PURSUANT TO
SUBSECTION (C) OF THE LTI ACCEPTANCE FORM, AS SOON AS PRACTICABLE AFTER SUCH
TERMINATION (IN EACH CASE, PROVIDED THERE HAS BEEN NO PRIOR FORFEITURE OF THE
RESTRICTED STOCK PURSUANT TO THE TERMS OF THIS APPENDIX OR THE PLAN), THE
COMPANY SHALL ISSUE (OR CAUSE TO BE DELIVERED) TO THE GRANTEE ONE OR MORE STOCK
CERTIFICATES OR OTHERWISE TRANSFER SHARES WITH RESPECT TO THE RESTRICTED STOCK
VESTING (OR SHALL TAKE OTHER APPROPRIATE STEPS TO REFLECT THE GRANTEE’S
UNRESTRICTED OWNERSHIP OF ALL OR A PORTION OF THE VESTED RESTRICTED STOCK THAT
IS SUBJECT TO THIS APPENDIX).


6.               NONTRANSFERABILITY OF THE RESTRICTED STOCK.


ANY UNVESTED SHARES OF THE RESTRICTED STOCK SHALL NOT BE TRANSFERABLE BY THE
GRANTEE BY MEANS OF SALE, ASSIGNMENT, EXCHANGE, ENCUMBRANCE, PLEDGE OR
OTHERWISE.


7.               RIGHTS AS A STOCKHOLDER.


EXCEPT AS OTHERWISE SPECIFICALLY PROVIDED IN THIS APPENDIX, THE GRANTEE SHALL
HAVE ALL THE RIGHTS OF A STOCKHOLDER WITH RESPECT TO THE RESTRICTED STOCK
INCLUDING, WITHOUT LIMITATION, THE RIGHT TO VOTE THE RESTRICTED STOCK AND THE
RIGHT TO RECEIVE DIVIDEND PAYMENTS.  DIVIDENDS AND DISTRIBUTIONS OTHER THAN
REGULAR CASH DIVIDENDS, IF ANY, MAY RESULT IN AN ADJUSTMENT PURSUANT TO SECTION
8.


8.               ADJUSTMENT IN THE EVENT OF CHANGE IN STOCK.


IN THE EVENT THAT THE COMMITTEE DETERMINES THAT ANY DIVIDEND OR OTHER
DISTRIBUTION (WHETHER IN THE FORM OF CASH, COMMON STOCK, OTHER SECURITIES, OR
OTHER PROPERTY), RECAPITALIZATION, STOCK SPLIT, REVERSE STOCK SPLIT,
SUBDIVISION, CONSOLIDATION OR REDUCTION OF CAPITAL, REORGANIZATION, MERGER,
SCHEME OF ARRANGEMENT, SPLIT-UP, SPIN-OFF OR COMBINATION INVOLVING THE COMPANY
OR REPURCHASE OR EXCHANGE OF COMMON STOCK OR OTHER RIGHTS TO PURCHASE COMMON
STOCK OR OTHER SECURITIES OF THE COMPANY, OR OTHER SIMILAR CORPORATE TRANSACTION
OR EVENT THAT AFFECTS THE COMMON STOCK SUCH THAT AN ADJUSTMENT IS DETERMINED BY
THE COMMITTEE TO BE APPROPRIATE TO PREVENT DILUTION OR ENLARGEMENT OF THE
BENEFITS OR POTENTIAL BENEFITS INTENDED TO BE MADE AVAILABLE UNDER THE PLAN,
THEN THE COMMITTEE SHALL, IN SUCH MANNER AS IT MAY DEEM EQUITABLE, ADJUST THE
NUMBER AND TYPE OF SHARES, OR, IF DEEMED APPROPRIATE, MAKE PROVISION FOR A CASH
PAYMENT TO THE GRANTEE OR THE SUBSTITUTION OF OTHER PROPERTY FOR SHARES OF
RESTRICTED STOCK; PROVIDED, THAT THE NUMBER OF SHARES OF RESTRICTED STOCK SHALL
ALWAYS BE A WHOLE NUMBER.


9.               PAYMENT OF TRANSFER TAXES, FEES AND OTHER EXPENSES.


THE COMPANY AGREES TO PAY ANY AND ALL ORIGINAL ISSUE TAXES AND STOCK TRANSFER
TAXES THAT MAY BE IMPOSED ON THE ISSUANCE OF SHARES RECEIVED BY GRANTEE IN
CONNECTION WITH THE RESTRICTED STOCK, TOGETHER WITH ANY AND ALL OTHER FEES AND
EXPENSES NECESSARILY INCURRED BY THE COMPANY IN CONNECTION THEREWITH.

ii


--------------------------------------------------------------------------------



 

10.         Other Restrictions.


THE RESTRICTED STOCK SHALL BE SUBJECT TO THE REQUIREMENT THAT, IF AT ANY TIME
THE COMMITTEE SHALL DETERMINE THAT (I) THE LISTING, REGISTRATION OR
QUALIFICATION OF THE SHARES OF COMMON STOCK SUBJECT OR RELATED THERETO UPON ANY
SECURITIES EXCHANGE OR UNDER ANY STATE OR FEDERAL LAW, OR (II) THE CONSENT OR
APPROVAL OF ANY GOVERNMENT REGULATORY BODY, OR (III) AN AGREEMENT BY THE GRANTEE
WITH RESPECT TO THE DISPOSITION OF SHARES OF COMMON STOCK IS NECESSARY OR
DESIRABLE AS A CONDITION OF, OR IN CONNECTION WITH, THE DELIVERY OR PURCHASE OF
SHARES PURSUANT THERETO, THEN IN ANY SUCH EVENT, THE GRANT AND/OR VESTING OF
RESTRICTED STOCK SHALL NOT BE EFFECTIVE UNLESS SUCH LISTING, REGISTRATION,
QUALIFICATION, CONSENT, APPROVAL OR AGREEMENT SHALL HAVE BEEN EFFECTED OR
OBTAINED FREE OF ANY CONDITIONS NOT ACCEPTABLE TO THE COMMITTEE.


11.         TAXES AND WITHHOLDING.


NO LATER THAN THE DATE AS OF WHICH AN AMOUNT FIRST BECOMES INCLUDIBLE IN THE
GROSS INCOME OF THE GRANTEE FOR FEDERAL INCOME TAX PURPOSES WITH RESPECT TO ANY
RESTRICTED STOCK, THE GRANTEE SHALL PAY ALL FEDERAL, STATE, LOCAL AND FOREIGN
TAXES THAT ARE REQUIRED BY APPLICABLE LAWS AND REGULATIONS TO BE WITHHELD BY
EITHER: (I) PARTICIPATING IN THE COMPANY’S PROGRAM TO HAVE SHARES WITHHELD BY
THE COMPANY OR ITS AGENT AS SET FORTH IN SECTION 4 ABOVE (PROVIDED THAT IT WILL
NOT RESULT IN ADVERSE ACCOUNTING CONSEQUENCES TO THE COMPANY), OR (II) MAKING
OTHER PAYMENT ARRANGEMENTS SATISFACTORY TO THE COMPANY.  THE OBLIGATIONS OF THE
COMPANY UNDER THIS APPENDIX SHALL BE CONDITIONED ON COMPLIANCE BY THE GRANTEE
WITH THIS SECTION 11.  IT IS INTENDED THAT THE FOREGOING PROVISIONS OF THIS
SECTION 11 SHALL NORMALLY GOVERN THE PAYMENT OF WITHHOLDING TAXES; HOWEVER, IF
WITHHOLDING IS NOT ACCOMPLISHED UNDER THE PRECEDING PROVISIONS OF THIS SECTION
11, THE GRANTEE AGREES THAT THE COMPANY SHALL, TO THE EXTENT PERMITTED BY LAW,
HAVE THE RIGHT TO DEDUCT ANY SUCH TAXES FROM ANY PAYMENT OTHERWISE DUE TO THE
GRANTEE, INCLUDING COMPENSATION OR THE DELIVERY OF THE RESTRICTED STOCK THAT
GIVES RISE TO THE WITHHOLDING REQUIREMENT.


12.         NOTICES.


ANY NOTICE TO BE GIVEN TO THE COMPANY SHALL BE ADDRESSED TO THE COMPANY AT ITS
PRINCIPAL OFFICE, IN CARE OF ITS ASSISTANT CORPORATE SECRETARY.  ANY NOTICE TO
BE GIVEN TO GRANTEE SHALL BE ADDRESSED TO GRANTEE AT THE ADDRESS LISTED IN THE
COMPANY’S RECORDS.  BY A NOTICE GIVEN PURSUANT TO THIS SECTION, EITHER PARTY MAY
DESIGNATE A DIFFERENT ADDRESS FOR NOTICES.  ANY NOTICE SHALL HAVE BEEN DEEMED
GIVEN (I) WHEN ACTUALLY DELIVERED TO THE COMPANY, OR (II) IF TO THE GRANTEE,
WHEN ACTUALLY DELIVERED; WHEN DEPOSITED IN THE U.S. MAIL, POSTAGE PREPAID AND
PROPERLY ADDRESSED TO THE GRANTEE; OR WHEN DELIVERED BY OVERNIGHT COURIER.


13.         BINDING EFFECT.


EXCEPT AS OTHERWISE PROVIDED HEREUNDER, THIS APPENDIX SHALL BE BINDING UPON AND
SHALL INURE TO THE BENEFIT OF THE HEIRS, EXECUTORS OR SUCCESSORS OF THE PARTIES
TO THIS APPENDIX.

14.         Laws Applicable to Construction.


THE INTERPRETATION, PERFORMANCE AND ENFORCEMENT OF THIS APPENDIX SHALL BE
GOVERNED BY THE LAWS OF THE STATE OF DELAWARE WITHOUT REFERENCE TO PRINCIPLES OF
CONFLICT OF LAWS, AS APPLIED TO CONTRACTS EXECUTED IN AND PERFORMED WHOLLY
WITHIN THE STATE OF DELAWARE.  IN ADDITION TO THE TERMS AND CONDITIONS SET FORTH
IN THIS APPENDIX, THE RESTRICTED STOCK IS SUBJECT TO THE TERMS AND CONDITIONS OF
THE PLAN, WHICH IS HEREBY INCORPORATED BY REFERENCE.

iii


--------------------------------------------------------------------------------



 


15.         SEVERABILITY.


THE INVALIDITY OR ENFORCEABILITY OF ANY PROVISION OF THIS APPENDIX SHALL NOT
AFFECT THE VALIDITY OR ENFORCEABILITY OF ANY OTHER PROVISION OF THIS APPENDIX.


16.         CONFLICTS AND INTERPRETATION.


IN THE EVENT OF ANY CONFLICT BETWEEN THIS APPENDIX AND THE PLAN, THE PLAN SHALL
CONTROL [EXCEPT WITH RESPECT TO THE DEFINITION OF CHANGE OF CONTROL IN SECTION
19 BELOW].  IN THE EVENT OF ANY AMBIGUITY IN THIS APPENDIX, OR ANY MATTERS AS TO
WHICH THIS APPENDIX IS SILENT, THE PLAN SHALL GOVERN INCLUDING, WITHOUT
LIMITATION, THE PROVISIONS THEREOF PURSUANT TO WHICH THE COMMITTEE HAS THE
POWER, AMONG OTHERS, TO (I) INTERPRET THE PLAN, (II) PRESCRIBE, AMEND AND
RESCIND RULES AND REGULATIONS RELATING TO THE PLAN, AND (III) MAKE ALL OTHER
DETERMINATIONS DEEMED NECESSARY OR ADVISABLE FOR THE ADMINISTRATION OF THE PLAN.


17.         AMENDMENT; SECTION 409A OF THE CODE.


THIS APPENDIX MAY NOT BE MODIFIED, AMENDED OR WAIVED EXCEPT BY AN INSTRUMENT IN
WRITING APPROVED BY BOTH PARTIES HERETO OR APPROVED BY THE COMMITTEE.  THE
WAIVER BY EITHER PARTY OF COMPLI­ANCE WITH ANY PROVISION OF THIS APPENDIX SHALL
NOT OPERATE OR BE CONSTRUED AS A WAIVER OF ANY OTHER PROVISION OF THIS APPENDIX,
OR OF ANY SUBSEQUENT BREACH BY SUCH PARTY OF A PROVISION OF THIS APPENDIX. 
NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THE PLAN OR IN THIS
APPENDIX, TO THE EXTENT THAT THE COMPANY DETERMINES THAT THE RESTRICTED STOCK IS
SUBJECT TO SECTION 409A OF THE CODE AND FAILS TO COMPLY WITH THE REQUIREMENTS OF
SECTION 409A OF THE CODE, THE COMPANY RESERVES THE RIGHT TO AMEND, RESTRUCTURE,
TERMINATE OR REPLACE THE RESTRICTED STOCK IN ORDER TO CAUSE THE RESTRICTED STOCK
TO EITHER NOT BE SUBJECT TO SECTION 409A OF THE CODE OR TO COMPLY WITH THE
APPLICABLE PROVISIONS OF SUCH SECTION.


18.         HEADINGS.


THE HEADINGS OF SECTIONS HEREIN ARE INCLUDED SOLELY FOR CONVENIENCE OF REFERENCE
AND SHALL NOT AFFECT THE MEANING OR INTERPRETATION OF ANY OF THE PROVISIONS OF
THIS APPENDIX.


19.         DEFINITIONS.


FOR PURPOSES OF THE LTI ACCEPTANCE FORM AND THIS APPENDIX:


                        A.     “SERVICES” SHALL MEAN THE GRANTEE IS PROVIDING
SERVICES TO THE COMPANY OR ANY CONSOLIDATED SUBSIDIARY IN THE CAPACITY AS AN
EMPLOYEE, A MEMBER OF THE BOARD OF DIRECTORS OF THE PARENT COMPANY, A TRUSTEE OF
A JANUS-AFFILIATED INVESTMENT COMPANY TRUST, OR A CONSULTANT PURSUANT TO A
WRITTEN CONSULTING AGREEMENT;


                        B.     “TERMINATION OF AFFILIATION” SHALL MEAN THE FIRST
DAY WHEN GRANTEE FOR ANY REASON IS NO LONGER PROVIDING SERVICES TO THE COMPANY
OR ANY CONSOLIDATED SUBSIDIARY, OR WITH RESPECT TO GRANTEE’S STATUS AS AN
EMPLOYEE, DIRECTOR OR TRUSTEE OF, OR CONSULTANT TO, AN ENTITY WHICH IS A
CONSOLIDATED SUBSIDIARY, THE FIRST DAY ON WHICH SUCH ENTITY CEASES TO BE A
CONSOLIDATED SUBSIDIARY; AND

iv


--------------------------------------------------------------------------------



 


                        C.     “CHANGE IN CONTROL” SHALL MEAN THE FIRST TO OCCUR
OF ANY OF THE FOLLOWING:


                                                (I)            AN ACQUISITION BY
ANY PERSON OF BENEFICIAL OWNERSHIP (WITHIN THE MEANING OF RULE 13D-3 PROMULGATED
UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED (THE “EXCHANGE ACT”) OF
20% OR MORE OF EITHER (A) THE THEN OUTSTANDING SHARES OF COMMON STOCK OF THE
COMPANY (THE “OUTSTANDING COMPANY COMMON STOCK”) OR (B) THE COMBINED VOTING
POWER OF THE THEN OUTSTANDING VOTING SECURITIES OF THE COMPANY ENTITLED TO VOTE
GENERALLY IN THE ELECTION OF DIRECTORS (THE “OUTSTANDING COMPANY VOTING
SECURITIES”); EXCLUDING, HOWEVER, THE FOLLOWING:  (I) ANY ACQUISITION DIRECTLY
FROM THE COMPANY, OTHER THAN AN ACQUISITION BY VIRTUE OF THE EXERCISE OF A
CONVERSION PRIVILEGE UNLESS THE SECURITY BEING SO CONVERTED WAS ITSELF ACQUIRED
DIRECTLY FROM THE COMPANY, (II) ANY ACQUISITION BY THE COMPANY, (III) ANY
ACQUISITION BY ANY EMPLOYEE BENEFIT PLAN (OR RELATED TRUST) SPONSORED OR
MAINTAINED BY THE COMPANY OR ANY ENTITY CONTROLLED BY THE COMPANY, OR (IV) ANY
ACQUISITION PURSUANT TO A TRANSACTION WHICH COMPLIES WITH CLAUSES (A), (B) AND
(C) OF SUBSECTION C (III) OF THIS DEFINITION; OR


                                                (II)           A CHANGE IN THE
COMPOSITION OF THE BOARD SUCH THAT THE INDIVIDUALS WHO, AS OF THE EFFECTIVE DATE
OF THE PLAN, CONSTITUTE THE BOARD (SUCH BOARD SHALL BE HEREINAFTER REFERRED TO
AS THE “INCUMBENT BOARD”) CEASE FOR ANY REASON TO CONSTITUTE AT LEAST A MAJORITY
OF THE BOARD; PROVIDED, HOWEVER, FOR PURPOSES OF THIS DEFINITION, THAT ANY
INDIVIDUAL WHO BECOMES A MEMBER OF THE BOARD SUBSEQUENT TO THE EFFECTIVE DATE
HEREOF, WHOSE ELECTION, OR NOMINATION FOR ELECTION BY THE COMPANY’S
SHAREHOLDERS, WAS APPROVED BY A VOTE OF AT LEAST A MAJORITY OF THOSE INDIVIDUALS
WHO ARE MEMBERS OF THE BOARD AND WHO WERE ALSO MEMBERS OF THE INCUMBENT BOARD
(OR DEEMED TO BE SUCH PURSUANT TO THIS PROVISO) SHALL BE CONSIDERED AS THOUGH
SUCH INDIVIDUAL WERE A MEMBER OF THE INCUMBENT BOARD; BUT, PROVIDED FURTHER,
THAT ANY SUCH INDIVIDUAL WHOSE INITIAL ASSUMPTION OF OFFICE OCCURS AS A RESULT
OF EITHER AN ACTUAL OR THREATENED ELECTION CONTEST (AS SUCH TERMS ARE USED IN
RULE 14A-11 OF REGULATION 14A PROMULGATED UNDER THE EXCHANGE ACT) OR OTHER
ACCRUAL OR THREATENED SOLICITATION OF PROXIES OR CONSENTS BY OR ON BEHALF OF A
PERSON OTHER THAN THE BOARD SHALL NOT BE SO CONSIDERED AS A MEMBER OF THE
INCUMBENT BOARD; OR


                                                (III)          CONSUMMATION OF A
REORGANIZATION, MERGER OR CONSOLIDATION OR SALE OR OTHER DISPOSITION OF ALL OR
SUBSTANTIALLY ALL OF THE ASSETS OF THE COMPANY OR THE ACQUISITION OF THE ASSETS
OR STOCK OF ANOTHER ENTITY (“BUSINESS COMBINATION”); EXCLUDING, HOWEVER, SUCH A
BUSINESS COMBINATION PURSUANT TO WHICH (A) ALL OR SUBSTANTIALLY ALL OF THE
INDIVIDUALS AND ENTITIES WHO ARE THE BENEFICIAL OWNERS, RESPECTIVELY, OF THE
OUTSTANDING COMPANY COMMON STOCK AND OUTSTANDING COMPANY VOTING SECURITIES
IMMEDIATELY PRIOR TO SUCH BUSINESS COMBINATION WILL BENEFICIALLY OWN, DIRECTLY
OR INDIRECTLY, MORE THAN 50% OF, RESPECTIVELY, THE OUTSTANDING SHARES OF COMMON
STOCK, AND THE COMBINED VOTING POWER OF THE THEN OUTSTANDING VOTING SECURITIES
ENTITLED TO VOTE GENERALLY IN THE ELECTION OF DIRECTORS, AS THE CASE MAY BE, OF
THE CORPORATION RESULTING FROM SUCH BUSINESS COMBINATION (INCLUDING, WITHOUT
LIMITATION, A CORPORATION WHICH AS A RESULT OF SUCH TRANSACTION OWNS THE COMPANY
OR ALL OR SUBSTANTIALLY ALL THE COMPANY’S ASSETS EITHER DIRECTLY OR THROUGH ONE
OR MORE SUBSIDIARIES) IN SUBSTANTIALLY THE SAME PROPORTIONS AS THEIR OWNERSHIP,
IMMEDIATELY PRIOR TO SUCH BUSINESS COMBINATION, OF THE OUTSTANDING

v


--------------------------------------------------------------------------------



COMPANY COMMON STOCK AND OUTSTANDING COMPANY VOTING SECURITIES, AS THE CASE MAY
BE, (B) NO PERSON (OTHER THAN THE COMPANY OR ANY EMPLOYEE BENEFIT PLAN (OR
RELATED TRUST) OF THE COMPANY OR THE CORPORATION RESULTING FROM SUCH BUSINESS
COMBINATION) WILL BENEFICIALLY OWN, DIRECTLY OR INDIRECTLY, 20% OR MORE OF,
RESPECTIVELY, THE OUTSTANDING SHARES OF COMMON STOCK OF THE CORPORATION
RESULTING FROM SUCH BUSINESS COMBINATION OR THE COMBINED VOTING POWER OF THE
OUTSTANDING VOTING SECURITIES OF SUCH CORPORATION ENTITLED TO VOTE GENERALLY IN
THE ELECTION OF DIRECTORS EXCEPT TO THE EXTENT THAT SUCH OWNERSHIP EXISTED PRIOR
TO THE BUSINESS COMBINATION; AND (C) INDIVIDUALS WHO WERE MEMBERS OF THE
INCUMBENT BOARD WILL CONSTITUTE AT LEAST A MAJORITY OF THE MEMBERS OF THE BOARD
OF DIRECTORS OF THE CORPORATION RESULTING FROM SUCH BUSINESS COMBINATION; OR


                                                (IV)          THE APPROVAL BY
THE STOCKHOLDERS OF THE COMPANY OF A COMPLETE LIQUIDATION OR DISSOLUTION OF THE
COMPANY.

                For purposes of this definition, “person” shall mean any
individual, entity or group (within the meaning of Section 13(d)(3) or 14(d)(2)
of the Exchange Act).

 

vi


--------------------------------------------------------------------------------


(Share Withholding Program - Restricted Stock Award)

Exhibit A

1.             Definitions.  All capitalized terms used herein to the extent not
defined below shall have the meaning set forth in Appendix attached hereto.

a.             The “Program” shall mean the Company’s share withholding program
set forth below.

b.                                      “Common Stock” shall mean the common
stock of the Company.

c.             “Current Grant” shall mean the terms and restrictions of the LTI
Acceptance Form and Appendix, as may be amended, received by the Grantee in
connection with one or more grants of restricted Common Stock.

d.             “Cumulative Grants” shall mean the Current Grant together with
additional grants of restricted Common Stock pursuant to the terms of subsequent
awards.

2.             Share Withholding Election.  By initialing either #1 or #2 on the
LTI Acceptance Form, the Grantee elects to satisfy his or her federal, state and
local payroll and income tax withholding obligations arising in connection with
the vesting of restricted shares of Common Stock received by the Grantee upon a
future vesting event under the Cumulative Grants, as provided in Section 3
below, by participating in the Program.  The Grantee is electing to participate
in this Program, in part, in order to take advantage of the safe harbor
provisions provided by Rule 10b5-1 of the rules promulgated under the Securities
Exchange Act of 1934, as amended.

3.             Share Withholding.  The Grantee’s share withholding election, as
designated under the Restricted Stock Award section of the LTI Acceptance Form,
shall be binding on the Grantee.  An election based on subsection 3(a) below
will result in the sale of the approximate number of shares of Common Stock that
will cover the minimum withholding obligations.  An election based on subsection
3(b) below will result in the sale of the number of shares of Common Stock to
cover up to the approximate maximum tax rate.

a.             Minimum Tax Withholding Rate.  By electing this Section 3(a) item
(corresponds to election #1 under the Restricted Stock Award section of the LTI
Acceptance Form), the Grantee hereby authorizes and requests that the Company
withhold from the shares of Common Stock otherwise issuable to the Grantee in
connection with any future vesting event that number of shares of Common Stock
having a value, based on the Fair Market Value on the applicable vesting date,
approximately equal to the minimum statutory payroll and income tax withholding
rate (collectively, the “Withholding Rate”) on the applicable vesting date.  The
Company agrees to pay over to the appropriate taxing authorities an amount
approximately equal to the Fair Market Value on the applicable vesting date of
the shares of Common Stock withheld pursuant to the immediately preceding
sentence.  For purposes of this Program, the Withholding Rate for non-employee
directors or any other person who is a party to one or more Cumulative Grants
but is not an employee of the Company or one of its Subsidiaries shall be 30%,
subject to the then-current laws and regulations related to payroll and income
tax.

vii


--------------------------------------------------------------------------------


b.             Maximum Tax Withholding Rate.  By electing this Section 3(b)
(corresponds to election #2 under the Restricted Stock Award section of the LTI
Acceptance Form), the Grantee authorizes and requests that the Company take the
actions set forth in Section 3(a) above.  In addition, the Grantee hereby
authorizes and requests that Charles Schwab or other Company designated broker
(i) sell from the shares of Common Stock issued to the Grantee in connection
with any future vesting event that number of shares of Common Stock generating
cash proceeds, after payment of any applicable brokerage fees as agreed to by
the Grantee (“Proceeds”), approximately equal to the difference between the
maximum statutory payroll and income tax withholding rates and the minimum
statutory payroll and income tax withholding rates on the applicable vesting
date (such difference, the “Additional Tax Amount”), (ii) remit the Additional
Tax Amount to the Company and (iii) credit to the Grantee’s account at Charles
Schwab or other Company designated broker an amount equal to the excess of such
Proceeds over the Additional Tax Amount.  For purposes of this Program, the
Additional Tax Amount for non-employee directors or any other person who is a
party to one or more Grant Agreements but is not an employee of the Company or
one of its Subsidiaries shall be 0%.  All sales under the foregoing provisions
shall be made by Charles Schwab or other Company designated broker on the
applicable vesting date or as soon thereafter as practicable.  Subject to the
foregoing provisions, the timing and manner of execution of any transaction
shall be subject to principles of best execution as applied by Charles Schwab or
other Company designated broker.  The Grantee acknowledges and agrees that
Charles Schwab or other Company designated broker, acting consistent with
principles of best execution, may be unable to effect sales of the Common Stock
due to the Common Stock not trading in sufficient volume at or above a specified
limit price, market rules on volume and price priority and precedence, legal or
regulatory restrictions, or other factors.

c.             The Company agrees to promptly pay over to the appropriate taxing
authorities the Additional Tax Amount upon receipt of such amount from Charles
Schwab or other Company designated broker.

d.             The Grantee acknowledges and agrees that he or she shall not
exercise or attempt to exercise any influence over how, when or whether any
sales of shares of Common Stock are made by Charles Schwab or other Company
designated broker, except as set forth in the instructions included in this
Program.

e.             “Fair Market Value” means, unless otherwise determined by the
Committee, as of any applicable measurement date, (i) the average of the high
and low trading prices of the Common Stock on such date on the New York Stock
Exchange (or, if no sale of Common Stock was reported for such date, on the
preceding date on which a sale of Common Stock was so reported); (ii) if the
Common Stock is not listed on the New York Stock Exchange on the applicable
measurement date, the average of the high and low trading prices of the Common
Stock on such other national exchange on which the Common Stock is principally
traded or as reported by the Nasdaq National Market System, or similar
organization, or if no such quotations are available, the average of the high
bid and low asked quotations in the over-the-counter market as reported by the
National Quotation Bureau Incorporated or similar organizations; or (iii) in the
event that there shall be no public market for the Common Stock, the fair market
value of the Common Stock as determined by the Committee.

viii


--------------------------------------------------------------------------------


f.              Shares withheld or sold pursuant to this Program shall be deemed
issued and delivered to the Grantee for all purposes of the Cumulative Grants
and the Company shall not have any further obligation in respect of any such
shares under the Cumulative Grants  or otherwise.

g.             The Grantee acknowledges and agrees that any federal, state,
local or foreign tax obligations that exceed the value of the shares of Common
Stock withheld pursuant to this Program and/or the Additional Tax Amount
remitted by Charles Schwab or other Company designated broker to the Company (if
applicable), including without limitation any payroll and income tax withholding
obligations in excess of the minimum statutory withholding obligations, shall
remain the responsibility of the Grantee and must be paid in full by the Grantee
in accordance with the Cumulative Grants  and applicable law.

4.             Compliance with Law.  The Grantee hereby irrevocably agrees that
the sales of Common Stock pursuant to this Program shall be automatically
suspended or cancelled by the Company upon the occurrence of any of the
following events:

a.                                       The death of the Grantee;

b.             The proposed sale or sales of Common Stock provided for by this
Program would violate Section 16 of the Securities Exchange Act of 1934 or the
Rules promulgated thereunder, Rule 144 of the Securities Act of 1933, or any
other federal or state law or regulation;

c.             The Company’s Board of Directors votes to suspend all trading of
Common Stock;

d.                                      The Company commences a public offering
of any of its equity securities; or

e.             The Company has merged, been acquired, or reorganized in any
transaction which results in the Common Stock being exchanged or converted.

5.             Miscellaneous.

a.             The interpretation, performance and enforcement of this Program
shall be governed by the laws of the State of Delaware, without regard to any
otherwise applicable conflict of laws principles thereof that would apply the
laws of any other state.

b.             This Program may not be modified, revoked, terminated, amended or
waived except by an instrument in writing signed by all parties hereto.  The
waiver by either party of compliance with any provision of this Program shall
not operate or be construed as a waiver of any other provision of this Program
or of any subsequent breach by such party of this Program.  Once per calendar
year, the Company may provide the Grantee with the opportunity to modify,
revoke, terminate, amend, waive or otherwise alter the election made pursuant to
this Program for future vesting events.  The Grantee shall not be permitted to
do so at any other time or under any other circumstance unless approved by
Company legal counsel.  If this Program is so modified, amended or any provision
waived, no sales shall be made during the sixty calendar days immediately
following such modification, amendment or waiver.


 

ix


--------------------------------------------------------------------------------


APPENDIX [B] – TERMS OF NON-QUALIFIED STOCK OPTION AWARD

1.                                       Grant of Non-Qualified Stock Option
Award.

Subject to the provisions of this Appendix, the LTI Acceptance Form and the
Company’s [1998 Long Term Incentive Plan, 2005 Long Term Incentive Stock Plan],
as may be amended from time to time (the “Plan”), the Company hereby grants to
the Grantee a non-qualified stock option (the “Option Award”) to purchase that
number of shares of the Company’s Common Stock (“Shares”) identified under the
Non-Qualified Stock Option Award section of the LTI Acceptance Form.

2.                                       Term.

The Option Award shall expire on the Expiration Date indicated in the
Non-Qualified Stock Option Award section of the LTI Acceptance Form, unless
terminated earlier as provided herein, in the LTI Acceptance Form or in the
Plan. The Option Award must be exercised before the Expiration Date.

3.                                       Manner of Exercise.

a.             This Option Award shall be exercised by delivering to the Company
(or its authorized agent), during the period in which such Option Award is
exercisable, (i) a written notice of your intent to purchase a specific number
of Shares pursuant to this Option Award (a “Notice of Exercise”), and (ii) full
payment of the Option/Exercise Price for such specific number of Shares. 
Payment may be made by any one or more of the following means:

(i) cash or personal check; or

(ii) if approved and permitted by the Committee, through the delivery of Shares
having a Fair Market Value on the day of exercise equal to such Option/Exercise
Price (the number of Shares may be initially estimated using the Fair Market
Value on the last stock trading day preceding the exercise day, with a true-up
of any differential effective as of the exercise date), which Shares either (i)
have been owned by you for at least six months (“Mature Shares”) or (ii) were
purchased by you on the open market.  Certificates for Shares shall be properly
endorsed with signatures guaranteed (unless such signature guarantee is waived
by an officer of the Company), and shall represent Shares which are fully paid,
non-assessable, and free and clear from all liens and encumbrances; or

(iii) if approved and permitted by the Committee, through the sale of the Shares
acquired on exercise of this Option Award through a broker to whom you have
submitted irrevocable instructions to deliver promptly to the Company the amount
of sale or loan proceeds sufficient to pay for such Shares, together with, if
required by the Company, the amount of federal, state, local or foreign
withholding taxes payable by reason of such exercise. A copy of such delivery

i


--------------------------------------------------------------------------------


instructions must also be delivered to the Company by you with the Notice of
Exercise.

b.             The exercise of the Option Award shall become effective at the
time such a Notice of Exercise has been received by the Company, which must be
before the Expiration Date.  You will not have any rights as a stockholder of
the Company with respect to the Shares deliverable upon exercise of this Option
Award until a certificate for such Shares is delivered to you or the Shares are
otherwise transferred to you.

c.             If the Option Award is exercised as permitted herein by any
person or persons other than yourself, such Notice of Exercise shall be
accompanied by such documentation as the Company may reasonably require,
including without limitation, evidence of the authority of such person or
persons to exercise the Option Award and evidence satisfactory to the Company
that any death taxes payable with respect to such Shares have been paid or
provided for.

4.                                       Exercisability After Termination of
Affiliation.

This Option Award may be exercised only while you are providing Services to the
Company or a Consolidated Subsidiary, except that this Option Award may also be
exercised after the date on which you cease providing Services (“Termination
Date”) in accordance with this section:

a.             if you have a Termination of Affiliation on account of
Retirement, you may exercise this Option Award at any time during the first five
years after your Termination Date;

b.             if you have a Termination of Affiliation on account of death, the
executor or administrator of your estate, your heirs or legatees, or beneficiary
designated in accordance with the Plan, as applicable, may exercise this Option
Award at any time during the first 12 months after your Termination Date;

c.             if you have a Termination of Affiliation on account of
Disability, you may also exercise this Option Award at any time during the first
12 months after your Termination Date;

d.             if you have a Termination of Affiliation on account of any other
reason (other than a dismissal for Cause in which the Option Award will be
immediately forfeited), you may exercise the portion of this Option Award that
is vested immediately prior to the Termination Date at any time during the first
three (3) months after your Termination Date.  However, except as otherwise
provided in this Section 4, this Option Award may be exercised after your
Termination Date only to the extent it is exercisable on the Termination Date,
and under no circumstances may this Option Award be exercised on or after the
Expiration Date.  For purposes of this Section 4, if you are employed by a
corporation or limited liability company (“LLC”) that is a Consolidated
Subsidiary of the Company, you will be deemed to have had a Termination of
Affiliation as of the first day on which such corporation or LLC ceases to be a
Consolidated Subsidiary of the Company. 

ii


--------------------------------------------------------------------------------


5.                                       No Right to Continued Employment.

Nothing in this Appendix, the LTI Acceptance Form or the Plan shall confer upon
you any right to continue providing Services to, or be in the employ of, the
Company or any of its Consolidated Subsidiaries or interfere in any way with the
right of the Company or any such Consolidated Subsidiary to terminate your
association or employment at any time.

6.                                       Unfair Interference.

During Grantee’s employment with the Company or any Consolidated Subsidiary and
during the twelve months after Termination of Affiliation, Grantee shall not:
(i) knowingly and directly solicit, hire or attempt to hire, or assist another
in soliciting, hiring or attempting to hire, on behalf of any Competitive
Business, any person who is an employee or contractor of the Company or any
Consolidated Subsidiary; or (ii) knowingly and directly divert, attempt to
divert, or solicit, or assist another in diverting, attempting to divert or
soliciting, the customer business of any Protected Client on behalf of a
Competitive Business.  For purposes of this section, “Competitive Business”
means any business that provides investment advisory or investment management
services or related services; and “Protected Client” shall mean any person or
entity to whom the Company or any Consolidated Subsidiary provided investment
advisory or investment management services at any point during the six months
preceding Grantee’s Termination of Affiliation.

7.                                       No Waiver.

The failure of the Company in any instance to exercise any of its rights granted
under this Appendix or the Plan shall not constitute a waiver of any other
rights that may arise under this Appendix.

8.                                       Limited Transferability of Option
Award.

Except as provided in the immediately following sentence, this Option Award is
exercisable during your lifetime only by you or your guardian or legal
representative, and this Option Award is not transferable except by will or the
laws of descent and distribution.  To the extent and in the manner permitted by
the Committee, and subject to such terms, conditions, restrictions or
limitations of this Appendix or the Plan or that may be prescribed by the
Committee, you may transfer this Option Award to:

a.             your spouse, sibling, parent, child (including an adopted child)
or grandchild (any of which is an “Immediate Family Member”);

b.             a trust, the primary beneficiaries of which consist exclusively
of you or your Immediate Family Members; or

c.             a corporation, partnership or similar entity, the owners of which
consist exclusively of you or your Immediate Family Members.

iii


--------------------------------------------------------------------------------


9.                                       Fractional or De Minimis Shares.

The Option Award shall not be exercisable with respect to a fractional share or
with respect to fewer that ten (10) Shares, unless the remaining Shares are
fewer than ten (10).

10.                                 Nonstatutory Option Award.  

        This Option Award has been designated by the Committee as a Nonstatutory
Option Award; it does not qualify as an incentive stock Option Award.

11.                                 Taxes.

a.             The Company is not required to issue Shares upon the exercise of
this Option Award unless you first pay to the Company such amount, if any, as
may be required by the Company to satisfy any liability it may have to withhold
federal, state, local or foreign income or other taxes relating to such
exercise.  You may elect to satisfy such tax withholding obligation by
delivering to the Company a written irrevocable election to have the Company
withhold a portion of the Shares purchased upon exercise of the Option Award
having a Fair Market Value equal to the amount of taxes required to be withheld;
provided, however, that the Committee may, at any time before you file such an
election with the Company, revoke your right to make such an election.

b.             In addition, you may deliver Mature Shares to the Company to
satisfy your federal, state and local withholding tax liability above the
minimum amount of taxes required to be withheld by the Company, up to your
maximum tax liability arising from the exercise of the Option Award; the
Committee retains the right, in its sole discretion, to disapprove any
particular delivery of shares of Common Stock and the Committee may, at any time
before the delivery of such shares, revoke your right to make such delivery.

12.                                 Attestation to Ownership of Mature Shares.

Whenever under this Appendix you have the right to deliver Mature Shares to the
Company for payment of the Option/Exercise Price pursuant to Section 3(a) or for
taxes in excess of the minimum amount of taxes required to be withheld by the
Company pursuant to Section 11(b), in lieu of physically delivering such shares
to the Company, you may elect to deliver to the Company an affidavit and such
other documents attesting to ownership of such Mature Shares in such form as is
prescribed by the Company from time to time.

13.                                 Amendments. 

This Appendix may be amended only by a writing executed by the Company and you
which specifically states that it is amending this Appendix except as otherwise
provided for in this Appendix; provided that this Appendix is subject to the
power of the Board or the Committee to amend the Plan as provided therein,
except that no such amendment shall adversely affect your rights under the LTI
Acceptance Form or this Appendix without your consent.

iv


--------------------------------------------------------------------------------


14.         Notices.

Any notice to be given to the Company shall be addressed to the Company at its
principal office, in care of its Assistant Corporate Secretary.  Any notice to
be given to Grantee shall be addressed to Grantee at the address listed in the
Company’s records.  By a notice given pursuant to this section, either party may
designate a different address for notices.  Any notice shall have been deemed
given (i) when actually delivered to the Company, or (ii) if to the Grantee,
when actually delivered; when deposited in the U.S. Mail, postage prepaid and
properly addressed to the Grantee; or when delivered by overnight courier. 

15.         Severability.

If any part of this Appendix is declared by any court or governmental authority
to be unlawful or invalid, such unlawfulness or invalidity shall not serve to
invalidate any part of this Appendix not declared to be unlawful or invalid. 
Any part so declared unlawful or invalid shall, if possible, be construed in a
manner which gives effect to the terms of such part to the fullest extent
possible while remaining lawful and valid.

16.         Applicable Law.

This Appendix shall be construed in accordance with and governed by the laws of
the State of Delaware other than its laws respecting choice of law.

17.         Headings. 

Headings are provided herein for convenience only and are not to serve as a
basis for interpretation or construction of this Appendix.

18.                                 Miscellaneous.

a.             Notwithstanding anything to the contrary contained in the Plan or
in this Appendix, to the extent that the Company determines that the Option
Award is subject to Section 409A of the Code and fails to comply with the
requirements of Section 409A of the Code, the Company reserves the right to
amend, restructure, terminate or replace the Option Award in order to cause the
Option Award to either not be subject to Section 409A of the Code or to comply
with the applicable provisions of such section.

b.             Nothing contained in this Appendix or the LTI Acceptance Form
obligates you to exercise all or any part of this Option Award.

19.                                 Definitions.

For purposes of the LTI Acceptance Form and this Appendix:

a.             “Services” shall mean you are providing services to the Company
or any Consolidated Subsidiary in the capacity as an employee, a member of the
board of directors of the parent company, a trustee of a Janus-affiliated
investment company trust, or a consultant pursuant to a written consulting
agreement;

v


--------------------------------------------------------------------------------


b.             “Termination of Affiliation” shall mean the first day when you
for any reason are no longer providing Services to the Company or any
Consolidated Subsidiary, or with respect to your status as an employee, director
or trustee of, or consultant to, an entity which is a Consolidated Subsidiary,
the first day on which such entity ceases to be a Consolidated Subsidiary; and

c.             “Change of Control” shall mean the first to occur of any of the
following:


(I)         AN ACQUISITION BY ANY PERSON OF BENEFICIAL OWNERSHIP (WITHIN THE
MEANING OF RULE 13D-3 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED (THE “EXCHANGE ACT”) OF 20% OR MORE OF EITHER (A) THE THEN OUTSTANDING
SHARES OF COMMON STOCK OF THE COMPANY (THE “OUTSTANDING COMPANY COMMON STOCK”)
OR (B) THE COMBINED VOTING POWER OF THE THEN OUTSTANDING VOTING SECURITIES OF
THE COMPANY ENTITLED TO VOTE GENERALLY IN THE ELECTION OF DIRECTORS (THE
“OUTSTANDING COMPANY VOTING SECURITIES”); EXCLUDING, HOWEVER, THE FOLLOWING: 
(I) ANY ACQUISITION DIRECTLY FROM THE COMPANY, OTHER THAN AN ACQUISITION BY
VIRTUE OF THE EXERCISE OF A CONVERSION PRIVILEGE UNLESS THE SECURITY BEING SO
CONVERTED WAS ITSELF ACQUIRED DIRECTLY FROM THE COMPANY, (II) ANY ACQUISITION BY
THE COMPANY, (III) ANY ACQUISITION BY ANY EMPLOYEE BENEFIT PLAN (OR RELATED
TRUST) SPONSORED OR MAINTAINED BY THE COMPANY OR ANY ENTITY CONTROLLED BY THE
COMPANY, OR (IV) ANY ACQUISITION PURSUANT TO A TRANSACTION WHICH COMPLIES WITH
CLAUSES (A), (B) AND (C) OF SUBSECTION C (III) OF THIS DEFINITION; OR

(ii)           A change in the composition of the Board such that the
individuals who, as of the effective date of the Plan, constitute the Board
(such Board shall be hereinafter referred to as the “Incumbent Board”) cease for
any reason to constitute at least a majority of the Board; provided, however,
for purposes of this definition, that any individual who becomes a member of the
Board subsequent to the effective date hereof, whose election, or nomination for
election by the Company’s shareholders, was approved by a vote of at least a
majority of those individuals who are members of the Board and who were also
members of the Incumbent Board (or deemed to be such pursuant to this proviso)
shall be considered as though such individual were a member of the Incumbent
Board; but, provided further, that any such individual whose initial assumption
of office occurs as a result of either an actual or threatened election contest
(as such terms are used in Rule 14a-11 of Regulation 14A promulgated under the
Exchange Act) or other accrual or threatened solicitation of proxies or consents
by or on behalf of a Person other than the Board shall not be so considered as a
member of the Incumbent Board; or

(iii)          Consummation of a reorganization, merger or consolidation or sale
or other disposition of all or substantially all of the assets of the Company or
the acquisition of the assets or stock of another entity (“Business
Combination”); excluding, however, such a Business Combination pursuant to which
(A) all or substantially all of the individuals and entities who are the
beneficial owners, respectively, of the Outstanding Company Common Stock and
Outstanding Company Voting Securities immediately prior to such Business
Combination will beneficially own, directly or indirectly, more than 50% of,
respectively, the

vi


--------------------------------------------------------------------------------


outstanding shares of common stock, and the combined voting power of the then
outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the corporation resulting from such Business
Combination (including, without limitation, a corporation which as a result of
such transaction owns the Company or all or substantially all the Company’s
assets either directly or through one or more subsidiaries) in substantially the
same proportions as their ownership, immediately prior to such Business
Combination, of the Outstanding Company Common Stock and Outstanding Company
Voting Securities, as the case may be, (B) no Person (other than the Company or
any employee benefit plan (or related trust) of the Company or the corporation
resulting from such Business Combination) will beneficially own, directly or
indirectly, 20% or more of, respectively, the outstanding shares of common stock
of the corporation resulting from such Business Combination or the combined
voting power of the outstanding voting securities of such corporation entitled
to vote generally in the election of directors except to the extent that such
ownership existed prior to the Business Combination; and (C) individuals who
were members of the Incumbent Board will constitute at least a majority of the
members of the board of directors of the corporation resulting from such
Business Combination; or

(iv)          The approval by the stockholders of the Company of a complete
liquidation or dissolution of the Company.

For purposes of this definition, “person” shall mean any individual, entity or
group (within the meaning of Section 13(d)(3) or 14(d)(2) of the Exchange Act).


 

vii


--------------------------------------------------------------------------------


APPENDIX [C] - TERMS OF MUTUAL FUND UNIT AWARD

1.                                       Grant of Mutual Fund Unit Award.

                Subject to the provisions of this Appendix, the LTI Acceptance
Form and the Company’s Mutual Fund Share Investment Plan, as may be amended from
time to time (the “Plan”), the Company hereby grants to Participant a deferred
cash award (the “Mutual Fund Award”) as identified in the Mutual Fund Unit Award
section of the attached LTI Acceptance Form.

2.                                       Retail Account Required.

 

If you are a U.S. based employee, you must have an open retail, non-retirement
mutual fund account with Janus directly (not through a third party) in order to
receive any proceeds or benefits (including vesting) from this Mutual Fund
Award.  A failure to maintain such an account will subject this Mutual Fund
Award to a suspension of vesting or cancellation and forfeiture.

 


3.                                       NO RIGHT TO CONTINUED EMPLOYMENT.


NOTHING IN THIS APPENDIX OR THE PLAN SHALL CONFER UPON PARTICIPANT ANY RIGHT TO
CONTINUE PROVIDING SERVICES TO, OR BE IN THE EMPLOY OF, THE COMPANY OR ANY OF
ITS CONSOLIDATED SUBSIDIARIES OR INTERFERE IN ANY WAY WITH THE RIGHT OF THE
COMPANY OR ANY SUCH CONSOLIDATED SUBSIDIARY TO TERMINATE PARTICIPANT’S
ASSOCIATION OR EMPLOYMENT AT ANY TIME.

4.                                       Unfair Interference.

During Participant’s employment with the Company or any Consolidated Subsidiary
and during the twelve months after Termination of Affiliation, Participant shall
not: (i) knowingly and directly solicit, hire or attempt to hire, or assist
another in soliciting, hiring or attempting to hire, on behalf of any
Competitive Business, any person who is an employee or contractor of the Company
or any Consolidated Subsidiary; or (ii) knowingly and directly divert, attempt
to divert, or solicit, or assist another in diverting, attempting to divert or
soliciting, the customer business of any Protected Client on behalf of a
Competitive Business.  For purposes of this section, “Competitive Business”
means any business that provides investment advisory or investment management
services or related services; and “Protected Client” shall mean any person or
entity to whom the Company or any Consolidated Subsidiary provided investment
advisory or investment management services at any point during the six months
preceding Participant’s Termination of Affiliation.

5.                                       Allocation Elections.

a.             During the vesting period, Participant’s award will be credited
to Participant’s Mutual Fund Share Investment Account (“Account”).  The award
will be deemed invested in the phantom investments selected by Participant
pursuant to online elections through the Plan administrative system
(www.millimanonline.com) or as otherwise provided by the Company.  Participant
may change the investment elections from time to time; provided, however, in no
event shall Participant be able to make changes to the investment elections more
than four (4) times per calendar year and any such change should be effective
within five (5) days after such election is made.  If you are an

i


--------------------------------------------------------------------------------


investment research analyst, or become an investment research analyst during the
vesting period of this Mutual Fund Award, you may be required to allocate your
investment elections to certain phantom investments as designated in writing by
the Director of Research, the Co-Chief Investment Officers or the Chief
Executive Officer.

b.             By accepting this Mutual Fund Award, Participant acknowledges and
agrees that (i) Participant will open a retail, non-retirement mutual fund
account with Janus directly, unless Participant already has such an account
(does not apply to employees based outside of the United States); (ii) account
balances are subject to any net appreciation or depreciation accruing from time
to time based on Participant’s deemed investment election of the Account balance
in accordance with Participant’s allocation election(s) in effect from time to
time; (iii) Participant is solely responsible for any net appreciation or net
depreciation in the balance of Participant’s Account resulting from
Participant’s deemed investment elections; (iv) the Company does not guarantee
or represent in any manner whatsoever that Participant will realize any
appreciation in the balance of the Account as a result of allocating the Account
balance for deemed investments in the Janus mutual funds; and (v) any allocation
elections must comply with the Company’s pre-clearance and applicable prospectus
requirements.  Participant further agrees and acknowledges that Participant is
under no obligation to make a deemed investment election in any particular fund,
and, if no such investment election is made, that the balance and any transfers
in Participant’s Account shall be deemed invested in the Janus Money Market Fund
or similar mutual fund if the Janus Money Market Fund is not available.

6.                                       Distribution upon Vesting. 

                Subject to the terms of the Plan, upon the vesting of all or a
portion of Participant’s Mutual Fund Award, the value of the vested portion of
Participant’s Account shall be distributed to Participant as soon as
administratively practicable after the applicable vesting event.  Any
distribution shall be in the form of a lump sum cash payment (subject to
applicable withholdings), which will be deposited into a Janus retail account to
purchase the mutual funds in which Participant was invested on a phantom basis
at the time such distribution is processed.  Notwithstanding the above, unless
otherwise provided by the Administrator, to the extent that the Administrator
determines that the Mutual Fund Award is subject to Section 409A of the Code and
fails to comply with the requirements of Section 409A of the Code, the vested
portion of such Mutual Fund Award shall be distributed in accordance with the
Plan; provided however, any portion of the Mutual Fund Award which is vested
under another event not set forth in the LTI Acceptance Form but has not yet
been distributed shall be distributed upon the earlier occurrence of a permitted
distribution event under Section 409A of the Code.

7.                                       Taxes and Withholding. 

                No later than the date as of which an amount first becomes
includible in Participant’s gross income for federal income tax purposes with
respect to any Mutual Fund Award, the Company shall withhold all federal, state,
local and foreign taxes that are required by applicable laws and regulations to
be withheld.

ii


--------------------------------------------------------------------------------


8.                                       Amendment; Section 409A of the Code. 

                This Appendix may not be modified, amended or waived except by
an instrument in writing approved by both parties hereto or approved by the
Committee.  The waiver by either party of compli­ance with any provision of this
Appendix shall not operate or be construed as a waiver of any other provision of
this Appendix, or of any subsequent breach by such party of a provision of this
Appendix.  Notwithstanding anything to the contrary contained in the Plan or in
this Appendix, to the extent that the Company determines that the Mutual Fund
Award is subject to Section 409A of the Code and fails to comply with the
requirements of Section 409A of the Code, the Company reserves the right to
amend, restructure, terminate or replace the Mutual Fund Award in order to cause
the Mutual Fund Award to either not be subject to Section 409A of the Code or to
comply with the applicable provisions of such section.

9.                                       Notices.

                Any notice to be given to the Company shall be addressed to the
Company at its principal office, in care of its Assistant Corporate Secretary. 
Any notice to be given to Participant shall be addressed to Participant at the
address listed in the Company’s records.  By a notice given pursuant to this
section, either party may designate a different address for notices.  Any notice
shall have been deemed given (i) when actually delivered to the Company, or (ii)
if to the Participant, when actually delivered; when deposited in the U.S. Mail,
postage prepaid and properly addressed to the Participant; or when delivered by
overnight courier. 

10.                                 Definitions.

For purposes of the LTI Acceptance Form and this Appendix:


A.             “SERVICES” SHALL MEAN THE PARTICIPANT IS PROVIDING SERVICES TO
THE COMPANY OR ANY CONSOLIDATED SUBSIDIARY IN THE CAPACITY AS AN EMPLOYEE, A
MEMBER OF THE BOARD OF DIRECTORS OF THE PARENT COMPANY, A TRUSTEE OF A
JANUS-AFFILIATED INVESTMENT COMPANY TRUST, OR A CONSULTANT PURSUANT TO A WRITTEN
CONSULTING AGREEMENT;


B.             “TERMINATION OF AFFILIATION” SHALL MEAN THE FIRST DAY WHEN
PARTICIPANT, FOR ANY REASON, IS NO LONGER PROVIDING SERVICES TO THE COMPANY OR
ANY CONSOLIDATED SUBSIDIARY, OR WITH RESPECT TO PARTICIPANT’S STATUS AS AN
EMPLOYEE, DIRECTOR OR TRUSTEE OF, OR CONSULTANT TO, AN ENTITY WITH IS A
CONSOLIDATED SUBSIDIARY, THE FIRST DAY ON WHICH SUCH ENTITY CEASES TO BE A
CONSOLIDATED SUBSIDIARY;


C.             “DISABILITY” SHALL MEAN TOTAL DISABILITY AS DETERMINED FOR
PURPOSES OF THE LONG-TERM DISABILITY PLAN OF THE COMPANY OR THE APPLICABLE
SUBSIDIARY-EMPLOYER OF THE PARTICIPANT, AND DISABILITY SHALL BE DEEMED TO OCCUR
FOR PURPOSES OF THIS APPENDIX ON THE DATE SUCH DETERMINATION OF DISABILITY IS
MADE; AND


D.             “RETIREMENT” SHALL MEAN PARTICIPANT HAS BOTH ATTAINED AGE
FIFTY-FIVE (55) AND COMPLETED AT LEAST TEN (10) YEARS OF SERVICE WITH THE
COMPANY OR A CONSOLIDATED SUBSIDIARY.

iii


--------------------------------------------------------------------------------